                                                  UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA




In re: Mordechai Koka                                                         Case No.                      20-50469 SLJ

                                                                              CHAPTER 11
                                                                              MONTHLY OPERATING REPORT
                                                                              (SMALL REAL ESTATE/INDIVIDUAL CASE)

                                                     SUMMARY OF FINANCIAL STATUS

        MONTH ENDED:               03/31/21                                 PETITION DATE:                     03/10/20

1.      Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here
        the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
        Dollars reported in    $1
                                                                           End of Current               End of Prior                  As of Petition
2.      Asset and Liability Structure                                            Month                     Month                          Filing
        a. Current Assets                                                           $152,347                      $11,048
        b. Total Assets                                                            $4,289,093                  $4,147,794                   $4,147,794
        c. Current Liabilities                                                             $0                          $0
        d. Total Liabilities                                                       $2,470,706                  $2,470,706                   $2,470,706
                                                                                                                                       Cumulative
3.      Statement of Cash Receipts & Disbursements for Month                Current Month               Prior Month                   (Case to Date)
        a. Total Receipts                                                              $9,045                      $9,645                     $922,418
        b. Total Disbursements                                                        $15,638                      $7,649                     $772,954
        c. Excess (Deficiency) of Receipts Over Disbursements (a - b)                 ($6,593)                     $1,996                     $149,464
        d. Cash Balance Beginning of Month                                           $152,347                    $152,304                     $304,651
        e. Cash Balance End of Month (c + d)                                         $154,654                    $152,347                     $307,001
                                                                                                                                        Cumulative
                                                                            Current Month               Prior Month                   (Case to Date)
4.      Profit/(Loss) from the Statement of Operations                            N/A                        N/A                           N/A
5.      Account Receivables (Pre and Post Petition)                                        $0
6.      Post-Petition Liabilities                                                          $0
7.      Past Due Post-Petition Account Payables (over 30 days)                             $0

At the end of this reporting month:                                                                              Yes                               No
8.    Have any payments been made on pre-petition debt, other than payments in the normal                                                x
      course to secured creditors or lessors? (if yes, attach listing including date of
      payment, amount of payment and name of payee)
9.    Have any payments been made to professionals? (if yes, attach listing including date of                                            x
      payment, amount of payment and name of payee)
10. If the answer is yes to 8 or 9, were all such payments approved by the court?
11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes,                                                 x
      attach listing including date of payment, amount and reason for payment, and name of payee)
12. Is the estate insured for replacement cost of assets and for general liability?               x
13. Are a plan and disclosure statement on file?                                                  x
14. Was there any post-petition borrowing during this reporting period?                                                                  x

15.     Check if paid: Post-petition taxes x ;                      U.S. Trustee Quarterly Fees x       ; Check if filing is current for: Post-petition
        tax reporting and tax returns:       x .
        (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax reporting and tax return
        filings are not current.)
I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry
believe these documents are correct.



Date:      4/21/2021 0:00                                                   /s /Mordechai Koka
                                                                            Responsible Individual
                Case: 20-50469              Doc# 117          Filed: 04/22/21            Entered: 04/22/21 10:41:52                  Page 1 of
                                                                                                                                             Revised 1/1/98
                                                                          10
                                                                              BALANCE SHEET
                                                                        (Small Real Estate/Individual Case)
                                                                  For the Month Ended             03/31/21



                                                                                                                      Check if
                                                                                                                     Exemption
         Assets                                                                                                      Claimed on
                                                                                                                     Schedule C                       Market Value
            Current Assets
     1        Cash and cash equivalents (including bank accts., CDs, ets.)                                          x                                              $152,347
     2        Accounts receivable (net)
     3        Retainer(s) paid to professionals
     4        Other:
     5


     6                  Total Current Assets                                                                                                                       $152,347

            Long Term Assets (Market Value)
     7         Real Property (residential)
     8         Real property (rental or commercial)                                                                                                              $4,106,345
     9         Furniture, Fixtures, and Equipment                                                                   x                                                $7,400
    10         Vehicles                                                                                             x                                               $23,000
    11         Partnership interests
    12         Interest in corportations                                                                            x                                                          $1
    13         Stocks and bonds
    14         Interests in IRA, Keogh, other retirement plans
    15        Other:
    16

    17                  Total Long Term Assets                                                                                                                   $4,136,746

    18                  Total Assets                                                                                                                             $4,289,093

         Liabilities

            Post-Petition Liabilities

                  Current Liabilities
    19                Post-petition not delinquent (under 30 days)
    20                Post-petition delinquent other than taxes (over 30 days)
    21                Post-petition delinquent taxes
    22                Accrued professional fees
    23                Other:
    24

    25                  Total Current Liabilities                                                                                                                              $0

    26            Long-Term Post Petition Debt

    27                  Total Post-Petition Liabilities                                                                                                                        $0

            Pre-Petition Liabilities (allowed amount)
    28              Secured claims (residence)
    29              Secured claims (other)                                                                                                                       $2,463,061
    30              Priority unsecured claims
    31              General unsecured claims                                                                                                                          $7,645

    32                  Total Pre-Petition Liabilities                                                                                                           $2,470,706

    33                  Total Liabilities                                                                                                                        $2,470,706

         Equity (Deficit)

    34                  Total Equity (Deficit)

    35                  Total Liabilities and Equity (Deficit)                                                                                                   $2,470,706
         NOTE:
                  Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market prices, etc.) and the date the value
                  was determined.




Case: 20-50469                   Doc# 117                   Filed: 04/22/21                       Entered: 04/22/21 10:41:52                                        Page 2 of
                                                                                                                                                                                    Revised 1/1/98
                                                                        10
                                     SCHEDULES TO THE BALANCE SHEET


                                                          Schedule A
                                                  Rental Income Information

     List the Rental Information Requested Below By Properties (For Rental Properties Only)

                                                                 Property 1               Property 2                Property 3
 1    Description of Property                                1702 Paru Alameda        858 Acalanes Road         3190 Vichy

 2    Scheduled Gross Rents                                               $7,645
      Less:
 3     Vacancy Factor
 4     Free Rent Incentives
 5     Other Adjustments


 6    Total Deductions                                                        $0                        $0                          $0

 7    Scheduled Net Rents                                                 $7,645                        $0                          $0

 8    Less: Rents Receivable (2)

 9    Scheduled Net Rents Collected (2)                                   $7,645                        $0                          $0


        (2) To be completed by cash basis reporters only.




                                                           Schedule B
                                         Recapitulation of Funds Held at End of Month

                                                                  Account 1                Account 2                Account 3
10   Bank                                                    Wells Fargo              Wells Fargo               Wells Fargo
                                                                           2053                     2061
11   Account No.                                             Paru account             Savings                   Attorney IOLTA
12   Account Purpose

13   Balance, End of Month                                                $4,461                   $1,691                 $148,502

14   Total Funds on Hand for all Accounts                              $154,654




     Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.




        Case: 20-50469          Doc# 117         Filed: 04/22/21        Entered: 04/22/21 10:41:52              Page 3 of
                                                                                                                   Revised 1/1/98
                                                             10
                                 STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                               Increase/(Decrease) in Cash and Cash Equivalents
                                                     For the Month Ended      03/31/21

                                                                                                Actual                   Cumulative
                                                                                             Current Month              (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                      $7,645                      $95,932
2          Cash Received from Sales                                                                       $0                     $790,000
3          Interest Received
4          Borrowings
5          Funds from Shareholders, Partners, or Other Insiders
6          Capital Contributions
7                Deposits from odd jobs cash                                                                 $0                   $20,555
8                Transfers                                                                                                        $14,250
9                Returns                                                                                  $0                         $281
10               IRS                                                                                  $1,400                       $1,400
11

12               Total Cash Receipts                                                                  $9,045                     $922,418

     Cash Disbursements
13         Selling
14         Administrative
15         Capital Expenditures
16         Principal Payments on Debt                                                                                             $50,000
17         Interest Paid
           Rent/Lease:
18               Personal Property
19               Real Property                                                                        $5,075                      $65,225
           Amount Paid to Owner(s)/Officer(s)
20               Salaries
21               Draws
22               Commissions/Royalties
23               Expense Reimbursements
24               Other
25         Salaries/Commissions (less employee withholding)
26         Management Fees
           Taxes:
27               Employee Withholding
28               Employer Payroll Taxes
29               Real Property Taxes
30               Other Taxes
31         Other Cash Outflows:
32               living expenses                                                                      $9,889                      $18,629
33               CLSB FINES/ withdrawals /expenses for Paru property fix                                $674                      $25,604

34               insurance /DMV                                                                              $0                        $2,467


35               Quarterly UST fees                                                                          $0                    $6,181
36               Transfers to other account                                                                  $0                  $604,848

37               Total Cash Disbursements:                                                           $15,638                     $772,954

38 Net Increase (Decrease) in Cash                                                                    $1,996                     $149,464

39 Cash Balance, Beginning of Period                                                                $152,347                           $7,342

40 Cash Balance, End of Period                                                                      $154,654                     $154,654



              Case: 20-50469           Doc# 117        Filed: 04/22/21       Entered: 04/22/21 10:41:52           Page 4 of
                                                                                                                      Revised 1/1/98
                                                                   10
Wells Fargo Combined Statement of Accounts
March 31, 2021       ■      Page 1 of 6




                                                                                                  Questions?
MORDECHAI KOKA                                                                                    Available by phone 24 hours a day, 7 days a week:
                                                                                                  We accept all relay calls, including 711
DEBTOR IN POSSESSION
CH11 CASE #20-50469 (NCA)                                                                           1-800-TO-WELLS             (1-800-869-3557)

1409 ENDERBY WAY                                                                                    En español: 1-877-727-2932
SUNNYVALE CA 94087-4014

                                                                                                  Online: wellsfargo.com

                                                                                                  Write: Wells Fargo Bank, N.A. (114)
                                                                                                          P.O. Box 6995
                                                                                                          Portland, OR 97228-6995




 You and Wells Fargo                                                                              Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                     A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                   convenient services with your account(s). Go to
                                                                                                  wellsfargo.com or call the number above if you have
                                                                                                  questions or if you would like to add new services.

                                                                                                  Online Banking           ✓    Direct Deposit          ✓
                                                                                                  Online Bill Pay               Auto Transfer/Payment
                                                                                                  Online Statements        ✓    Overdraft Protection
                                                                                                  Mobile Banking                Debit Card
                                                                                                  My Spending Report       ✓    Overdraft Service




       IMPORTANT ACCOUNT INFORMATION

The following dedicated text telephone/telecommunication device for the deaf (TTY/TDD) lines are being retired on March 5, 2021:
800-877-4833, 800-419-2265 and 800-600-4833. We accept relay-assisted calls, including calls from the 711 service, when customers call
any Wells Fargo customer service toll-free phone number. Wells Fargo will continue to provide excellent service to our deaf or hard of
hearing customers and customers with speech disorders.




         Case: 20-50469                   Doc# 117        Filed: 04/22/21           Entered: 04/22/21 10:41:52                      Page 5 of
     (114)                                                            10
     Sheet Seq = 0332217
     Sheet 00001 of 00003
March 31, 2021        ■   Page 2 of 6




Summary of accounts

Checking/Prepaid and Savings
                                                                                                                          Ending balance                   Ending balance
Account                                                      Page                   Account number                         last statement                   this statement
Wells Fargo Everyday Checking                                  2                            2061                                 1,279.33                        1,690.52
Wells Fargo Everyday Checking                                  4                            2053                                 2,565.50                        4,461.05

                                                             Total deposit accounts                                             $3,844.83                       $6,151.57




Wells Fargo Everyday Checking

Statement period activity summary                                                                          Account number:             2061
          Beginning balance on 3/1                                                 $1,279.33               MORDECHAI KOKA
                                                                                                           DEBTOR IN POSSESSION
          Deposits/Additions                                                        1,400.00
                                                                                                           CH11 CASE #20-50469 (NCA)
          Withdrawals/Subtractions                                                  - 988.81
                                                                                                           California account terms and conditions apply
          Ending balance on 3/31                                                  $1,690.52
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN):



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                           Check                                                                                    Deposits/         Withdrawals/            Ending daily
       Date               Number Description                                                                        Additions         Subtractions                balance
       3/1                       Purchase authorized on 02/28 Safeway #0783 Lafayette CA                                                     15.77               1,263.56
                                 P00381060061304070 Card 6361
       3/2                       Recurring Payment authorized on 03/01 Kaiser/Hps                                                              77.58             1,185.98
                                 844-524-7370 CA S461060340357335 Card 6361
       3/3                       Purchase authorized on 03/01 Metropcs Mobile 888-863-8768                                                    110.00
                                 WA S301061119083231 Card 6361
       3/3                       Recurring Payment authorized on 03/02 Sling.Com 888-388-6210                                                  40.00             1,035.98
                                 CO S461062141012861 Card 6361
       3/4                       Purchase authorized on 03/04 Foodmaxx #481.C Concord CA                                                       63.93               972.05
                                 P00000000779889552 Card 6361
       3/8                       Purchase authorized on 03/08 Safeway #0783 Lafayette CA                                                        7.18               964.87
                                 P00301068002139881 Card 6361
       3/15                      Purchase authorized on 03/15 Safeway #3281 Alameda CA                                                          4.68               960.19
                                 P00301074606063345 Card 6361
       3/17                      IRS Treas 310 Taxeip3 031721 xxxxxxxxxx00989 Koka, Moti                             1,400.00
       3/17                      Purchase authorized on 03/17 Safeway #0783 Lafayette CA                                                       67.15             2,293.04
                                 P00461076807340637 Card 6361
       3/19                      Recurring Payment authorized on 03/17 Apple.Com/Bill                                                           2.99
                                 866-712-7753 CA S461076546699024 Card 6361
       3/19                      Purchase authorized on 03/19 Foodmaxx #481.C Concord CA                                                       67.91             2,222.14
                                 P00000000130052007 Card 6361
       3/22                      Recurring Payment authorized on 03/17 Comcast California                                                     103.11
                                 800-Comcast CA S581077157033129 Card 6361




           Case: 20-50469                Doc# 117             Filed: 04/22/21               Entered: 04/22/21 10:41:52                         Page 6 of
                                                                          10
March 31, 2021        ■   Page 3 of 6




Transaction history (continued)

                              Check                                                                                  Deposits/         Withdrawals/         Ending daily
       Date                  Number Description                                                                      Additions         Subtractions             balance
       3/22                         Recurring Payment authorized on 03/17 Comcast California                                                 178.11            1,940.92
                                    800-Comcast CA S381077183688590 Card 6361
       3/24                         Purchase authorized on 03/24 Safeway #0783 Lafayette CA                                                    15.26            1,925.66
                                    P00581083826547109 Card 6361
       3/25                         Purchase authorized on 03/25 Trader Joe's # 115 Lafayette CA                                               42.09            1,883.57
                                    P00461084837873783 Card 6361
       3/26                         Purchase authorized on 03/26 Foodmaxx #481.C Concord CA                                                    85.23            1,798.34
                                    P00000000384558349 Card 6361
       3/31                         Purchase authorized on 03/29 Outback 0511 925-687-2225 CA                                                107.82             1,690.52
                                    S461089004539661 Card 6361
       Ending balance on 3/31                                                                                                                                  1,690.52
       Totals                                                                                                      $1,400.00               $988.81

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 03/01/2021 - 03/31/2021                                                   Standard monthly service fee $10.00                   You paid $0.00

       The bank has waived the fee for this fee period.

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period


                                                                                                                                                                      3
       Have any ONE of the following account requirements

                                                                                                                                                                      3
         · Minimum daily balance                                                                                          $500.00                       $960.19       ✔



                                                                                                                                                                      3
         · Total amount of qualifying direct deposits                                                                     $500.00                      $1,400.00      ✔

         · Age of primary account owner                                                                                    17 - 24
         · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card
       RC/RC




         IMPORTANT ACCOUNT INFORMATION

Effective on or after April 1, 2021, the ATM Access Code feature will no longer be available to access your accounts at Wells Fargo ATMs.
You may continue to access Wells Fargo ATMs using your Wells Fargo Debit, ATM or EasyPay Card, or with a Wells Fargo-supported
digital wallet on your mobile device. For more information about adding your card to a digital wallet, please visit
wellsfargo.com/mobile/payments. Availability may be affected by your mobile carrier's coverage area. Your mobile carrier's message
and data rates may apply. Some ATMs within secure locations may require a physical card for entry. Note: After the ATM Access Code
feature for accessing Wells Fargo accounts is discontinued, the "Use an Access Code" button may continue to be displayed on Wells
Fargo ATMs to support other services.




Can we reach you when it's really important?

Don't miss suspicious-activity alerts and critical account information. Please make sure your contact information is current by:
                                                            ®
- Signing on to wellsfargo.com or the Wells Fargo Mobile app and navigating to the Update Contact Information page via My Profile
- Contacting the phone number at the top of your statement
- Visiting a branch




          Case: 20-50469                   Doc# 117           Filed: 04/22/21               Entered: 04/22/21 10:41:52                         Page 7 of
                                                                          10
      Sheet Seq = 0332218
      Sheet 00002 of 00003
March 31, 2021        ■   Page 4 of 6




Wells Fargo Everyday Checking

Statement period activity summary                                                                           Account number:             2053
         Beginning balance on 3/1                                                  $2,565.50                MORDECHAI KOKA
         Deposits/Additions                                                          7,645.00               DEBTOR IN POSSESSION
                                                                                                            CH11 CASE #20-50469 (NCA)
         Withdrawals/Subtractions                                                  - 5,749.45
                                                                                                            California account terms and conditions apply
         Ending balance on 3/31                                                   $4,461.05
                                                                                                            For Direct Deposit use
                                                                                                            Routing Number (RTN):



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                           Check                                                                                     Deposits/         Withdrawals/         Ending daily
       Date               Number Description                                                                         Additions         Subtractions             balance
       3/1                       Deposit Made In A Branch/Store                                                       3,000.00
       3/1                       Edeposit IN Branch/Store 03/01/21 04:23:47 Pm 2260 Otis Dr                           2,750.00                                   8,315.50
                                 Alameda CA
       3/2                       Edeposit IN Branch/Store 03/02/21 01:54:25 Pm 2260 Otis Dr                          1,895.00                                   10,210.50
                                 Alameda CA 8191
       3/9                       Purchase authorized on 03/09 USPS PO 05007201 1415 Web                                                         29.05           10,181.45
                                 Alameda CA P00461068816846368 Card 8191
       3/10                      Purchase authorized on 03/09 Davis Street Trans San Leandro CA                                                 89.77           10,091.68
                                 S381068750015976 Card 8191
       3/16                      Loan Srvc Cntr Auto Draft 031421 0019551159 Moti Koka                                                     5,075.14              5,016.54
       3/17                      Purchase authorized on 03/15 Pagano's Hardware Alameda CA                                                    20.85              4,995.69
                                 S581074707410902 Card 8191
       3/22                      Purchase authorized on 03/19 State Farm Insura 800-956-6310 IL                                                311.94            4,683.75
                                 S381078818964237 Card 8191
       3/29                      Purchase authorized on 03/25 State Farm Insura 800-956-6310 IL                                                151.69
                                 S581084761081216 Card 8191
       3/29                      Purchase authorized on 03/26 Chevron 0090289 Berkeley CA                                                       71.01            4,461.05
                                 S301085849033260 Card 8191
       Ending balance on 3/31                                                                                                                                   4,461.05
       Totals                                                                                                      $7,645.00             $5,749.45

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 03/01/2021 - 03/31/2021                                                   Standard monthly service fee $10.00                   You paid $0.00

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period

                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Minimum daily balance                                                                                          $500.00                       $4,461.05     ✔



                                                                                                                                                                      3
         · Total amount of qualifying direct deposits                                                                     $500.00                           $0.00
         · Age of primary account owner                                                                                    17 - 24




          Case: 20-50469                  Doc# 117            Filed: 04/22/21               Entered: 04/22/21 10:41:52                          Page 8 of
                                                                          10
March 31, 2021      ■   Page 5 of 6




Monthly service fee summary (continued)

      How to avoid the monthly service fee                                                   Minimum required    This fee period
        · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
          Campus Debit Card
      RC/RC




        Case: 20-50469                Doc# 117          Filed: 04/22/21            Entered: 04/22/21 10:41:52   Page 9 of
                                                                    10
    Sheet Seq = 0332219
    Sheet 00003 of 00003
March 31, 2021       ■   Page 6 of 6




Worksheet to balance your account                                          General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your       ■     To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest          Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or            dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement               furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                          Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                      describe the specific information that is inaccurate or in dispute and the
                                                                                 basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                           the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                    with an identity theft report.
this statement. Enter the total in the column
                                                                           ■     In case of errors or questions about your electronic transfers,
to the right.
                                                                                 telephone us at the number printed on the front of this statement or write
                                                                                 us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                     Amount
                                                                                 you can, if you think your statement or receipt is wrong or if you need more
                                                                                 information about a transfer on the statement or receipt. We must hear
                                                                                 from you no later than 60 days after we sent you the FIRST statement on
                                                                                 which the error or problem appeared.
                                                                                 1. Tell us your name and account number (if any).
                                                                                 2. Describe the error or the transfer you are unsure about, and explain as
                                                                                    clearly as you can why you believe it is an error or why you need more
                   Total   $                           + $
                                                                                    information.
                                                                                 3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                                 We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                     we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                  for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                                 money during the time it takes us to complete our investigation.
to the right.

Number/Description              Amount




                   Total   $                           -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                    . NMLSR ID 399801
                                                                               ©2010 Wells Fargo Bank, N.A. All rights reserved




         Case: 20-50469                 Doc# 117               Filed: 04/22/21       Entered: 04/22/21 10:41:52                                   Page 10 of
                                                                            10
